a conversion action, plaintiff appeals from an order of the Supreme Court, Nassau County, dated July 14, 1975, which (1) denied its motion for summary judgment and (2) granted the defendants’ application for summary judgment. Order affirmed, with $50 costs and disbursements. Plaintiff’s plea of guilty to the charge of possession of a gambling device conclusively established the contraband nature of the materials; plaintiff is estopped from now asserting that the seized items were not gambling devices (see S. T. Grand, Inc. v City of New York, 32 NY2d 300; Utica Mut. Ins. Co. v Cherry, 45 AD2d 350). We do not reach, nor *566do we decide, the constitutional question raised. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.